Gill, J.
This is a suit in equity tried before the ■circuit court where j udgment was rendered for defendant, and plaintiff has appealed. The matter relied upon for reversal and formally assigned as error is, in words of counsel, “that the finding and judgment of the court was against the evidence, and against the law and evidence, and the weight of evidence.”
We are unable to determine whether the judgment of the lower court was correct, since appellant’s counsel have failed to furnish us with an abstract of the evidence. What is denominated “abstract of record” is nothing but an epitome of the pleadings, with some general statement of what it is claimed is shown by the ■evidence. This will not answer. When it is desired to have us review the evidence in cases of this nature and correct the finding and judgment of the circuit court *466théreon the appellant must furnish us by his abstract the evidence complete bearing on the issues involved, so that we may give an opinion thereon. Nichols v. Nichols, 39 Mo. App. 291; Craig v. Scudder, 98 Mo. 664. It follows that the judgment of the circuit court must, be affirmed.
All concur.